PER CURIAM.
Appellant was charged with second degree murder. She pleaded not guilty and waived a jury trial. Upon trial the court
*897found her guilty as charged and sentenced her to ten years in the State Penitentiary.
The point presented for our determination is whether the trial court erred in finding that the evidence was sufficient to support the judgment of conviction.
We have carefully considered appellant’s point in the light of the record on appeal, briefs, and arguments of counsel, and we have concluded that the record discloses that the case was fairly tried and that the evidence is sufficient to support the conviction.
No reversible error appearing, the judgment and sentence should be, and is, affirmed.
Affirmed.